United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1565
                                   ___________

Shirl D. Driver,                     *
                                     *
            Appellant,               *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the
Michael Groose; Allen Luebbers;      * Eastern District of Missouri.
Nancy Belt; Cyndi Prudden; Robert    *
Capowski,                            *      [PUBLISHED]
                                     *
            Appellees.               *
                                ___________

                          Submitted: November 7, 2001
                              Filed: December 13, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

        Shirl D. Driver, a Missouri inmate, alleged that prison officials violated her
first- amendment, due-process, and equal-protection rights when they censored a
music- cassette tape she had ordered through the mail, purportedly because the tape
was determined to be a security risk under the prison’s mail policy. The District
Court1 granted summary judgment for defendants and denied Driver’s post-judgment
motion. Driver appeals.

       Having carefully reviewed the record and the parties’ briefs, we agree that
summary judgment was proper, essentially for the reasons stated by the District
Court. See Liebe v. Norton, 157 F.3d 574, 578 (8th Cir. 1998) (de novo review).
Concerning Driver's equal-protection claim, though her pleadings show that she is a
member of a protected class, to avoid summary judgment it was incumbent upon her
to come forward with evidence that would create a triable issue of fact as to whether
she had been treated differently from similarly situated white inmates, and this she
failed to do. In particular, her evidence does not show that any white inmates were
allowed to receive through the mail, uncensored, the same explicit-lyric tape that she
had ordered. There being no error in the District Court's grant of summary judgment,
we conclude that the court did not abuse its discretion in denying Driver’s post-
judgment motion. See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
                                         -2-